         Case 3:15-cv-01074-VLB Document 392 Filed 10/26/18 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

   RUSS MCCULLOUGH, RYAN
   SAKODA, and MATTHEW ROBERT               :
   WIESE,                                   :
   individually and on behalf of all        :
   others similarly situated,               :
                                            :
           Plaintiffs,                      :   CIVIL ACTION NO.
                                            :   3:15-cv-001074 (VLB)
   v.                                       :   Lead Case
                                            :
   WORLD WRESTLING                          :
   ENTERTAINMENT, INC.,                     :
                                            :
           Defendant.                       :

                                            :
   CASSANDRA FRAZIER, Individually          :
   and as next of kin to her deceased       :
   husband, NELSON FRAZIER, JR.,            :
   and as Personal Representative of        :
   THE ESTATE OF NELSON                     :
   FRAZIER, JR., DECEASED,                  :
                                            :   CIVIL ACTION NO.
           Plaintiffs,                      :   3:15-CV-01229 (VLB)
                                            :   Consolidated Case
   v.                                       :
                                            :
   WORLD WRESTLING
   ENTERTAINMENT, INC.,

           Defendant.


                                NOTICE OF APPEAL

        Following JUDGMENT (3:15-cv-001074, Dkt. No. 385; and 3:15-cv-01229, Dkt.

No. 49), PLAINTIFFS CASSANDRA FRAZIER, Individually, and as next of kin to her

deceased husband, NELSON FRAZIER, JR., and as Personal Representative of THE

ESTATE OF NELSON FRAZIER, JR., DECEASED, hereby provide NOTICE that the

Plaintiffs in the above-named consolidated case hereby appeal to the United States

                                        1
         Case 3:15-cv-01074-VLB Document 392 Filed 10/26/18 Page 2 of 5



Court of Appeals for the Second Circuit from the Order (Dkt. No. 253)

MEMORANDUM OF DECISION GRANTING DEFENDANTS’ MOTION TO DISMISS

THE FRAZIER ACTION [Dkt. 103] AND GRANTING DEFENDANT’S MOTION TO

DISMISS THE OSBORNE ACTION [DKT. 104]. MEMORANDUM OF DECISION

DENYING DEFENDANT’S MOTION FOR SANCTIONS [DKT. 80], and any and all

other issues implicated by this Order.

      In addition, the Plaintiffs in the above-named consolidated case hereby

appeal to the United States Court of Appeals for the Second Circuit from the Order

(Dkt. 89) granting Motion to Stay; and Order (Dkt. 107) ORDER PARTIALLY LIFTING

STAY OF DISCOVERY.

Dated:       October 26, 2018.

                                         Respectfully Submitted,

                                         /s/ Konstantine W. Kyros
                                         Konstantine W. Kyros
                                         KYROS LAW OFFICES
                                         17 Miles Rd.
                                         Hingham, MA 02043
                                         Telephone: (800) 934-2921
                                         Facsimile: 617-583-1905
                                         kon@kyroslaw.com

                                         Anthony M. Norris
                                         KYROS LAW OFFICES
                                         17 Miles Road
                                         Hingham, MA 02043
                                         Telephone: (617) 396-4159
                                         Facsimile: (617) 583-1905
                                         anorris@kyroslaw.com

                                         Michael J. Flannery
                                         CUNEO GILBERT & LADUCA, LLP
                                         7733 Forsyth Boulevard, Suite 1675
                                         St. Louis, MO 63105
                                          Telephone: (314) 226-1015

                                           2
Case 3:15-cv-01074-VLB Document 392 Filed 10/26/18 Page 3 of 5



                            Facsimile: (202) 789-1813
                            mflannery@cuneolaw.com

                            William M. Bloss
                            Federal Bar No: CT01008
                            KOSKOFF, KOSKOFF & BIEDER
                            350 Fairfield Avenue Bridgeport, CT 06604
                            Telephone: 203-336-4421
                            Facsimile: 203-368-3244

                            Robert K. Shelquist
                            Scott Moriarity
                            LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                            100 Washington Ave., S., Suite 2200
                            Minneapolis, MN 55401-2179
                            Telephone: (612) 339-6900
                            Facsimile: (612) 339-0981
                            rkshelquist@locklaw.com
                            samoriarity@locklaw.com

                            Harris L. Pogust, Esquire
                            Pogust Braslow & Millrood,LLC
                            Eight Tower Bridge
                            161 Washington Street Suite 940
                            Conshohocken, PA 19428
                            Telephone: (610) 941-4204
                            Facsimile: (610) 941-4245
                            hpogust@pbmattorneys.com

                            Erica Mirabella
                            CT Fed. Bar #: phv07432
                            MIRABELLA LAW LLC
                            132 Boylston Street, 5th Floor
                            Boston, MA 02116
                            Telephone: 617-580-8270
                            Facsimile: 617-580-8270
                            Erica@mirabellaLLC.com

                            R. Christopher Gilreath
                            GILREATH & ASSOCIATES, PLLC
                            200 Jefferson Avenue, Suite 711
                            Memphis, TN 38103
                            Telephone: (901) 527-0511
                            Facsimile: (901) 527-0514
                            chrisgil@sidgilreath.com



                              3
Case 3:15-cv-01074-VLB Document 392 Filed 10/26/18 Page 4 of 5



                            Dr. Shezad A. Malik
                            DR. SHEZAD MALIK LAW FIRM
                            4925 Greenville Avenue #320
                            Dallas, Texas 75206
                            Telephone: (214) 390-3189
                            Facsimile: (888) 210-9693
                            DrMalik@ShezadMalik.com

                            Attorneys for Plaintiff Appellants.




                              4
       Case 3:15-cv-01074-VLB Document 392 Filed 10/26/18 Page 5 of 5



                          CERTIFICATE OF SERVICE

     I hereby certify that on this 26th day of October, 2018, the above Response
was served via this Court’s electronic case filing system.

                                    /s/ Konstantine W. Kyros
                                    Konstantine W. Kyros




                                       5
